DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11269449 and claims 1-10 of U.S. Patent No. 10852880. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 8, 10-12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2009/0273572) in view of Ryu et al. (US 2014/0118641) further considered with Ichiki (US 2014/0054070).
In regard to claims 1 and 10, Edwards et al. teach a display device with a touch detecting function (fig. 6) comprising: a substrate (element 70); a display area in which pixels each composed of a plurality of color areas are arranged parallel to a surface of the substrate (element 60); a touch detection electrode and a dummy electrode each of which includes a plurality of thin wire pieces provided on the display area (fig. 7 and (paragraph 77); and a display functional layer having a function to display an image on the display area (paragraph 49), wherein the touch detection electrode includes a pair of first electrodes (fig. 8 element 84b), and a pair of conductive parts (elements 86b), one of the conductive parts connects first ends of the first electrodes (fig. 8), and the other of the conductive parts connects second ends of the first electrodes (fig. 8 element 82b) but does not teach a drive electrode forming a capacitance with the touch detection electrode when a drive signal is provided the dummy electrode is surrounded by the touch detection electrode.
Ryu et al. teach the dummy electrode is surrounded by the touch detection electrode (element 110’ fig. 2B).
The two are analogous art because they both deal with the same field of invention of touch displays.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Edwards et al. with the dummy electrode placement of Ryu et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Edwards et al. with the dummy electrode placement of Ryu et al. because it would reduce the visibility of the touch device.
	Ichiki teaches teach a drive electrode forming a capacitance with the touch detection electrode when a drive signal is provided (paragraph 84).
The three are analogous art because they all deal with the same field of invention of touch displays.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Edwards et al. and Ryu et al. with the drive signal of Ichiki. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Edwards et al. and Ryu et al. with the drive signal of Ichiki because it would increase detection accuracy.
In regard to claims 2 and 11, Ryu et al. teach wherein each of the first electrodes includes a plurality of first conductive thin wire pieces extending in a first direction and a plurality of second conductive thin wire pieces extending in a second direction crossing the first direction (figs. 1A and B, see wires crossing perpendicularly).
	In regard to claims 3 and 12, Ryu et al. teach wherein the dummy electrode includes at least a pair of third conductive thin wire pieces extending in the first direction and a pair of fourth conductive thin wire pieces extending in the second direction (fig. 2B and element 110’).
	In regard to claims 7 and 16, Ryu et al. teach wherein at least one of the second wire pieces crosses at least one of the first conductive wire pieces (figs. 1A and B, see wires crossing perpendicularly).
	In regard to claims 8 and 17, Edwards et al. teach wherein one of the pair of conductive parts is connected to a detection wiring extending a third direction that crosses the first and second direction (fig. 8, the conductive parts cross the diagonal direction of the diamonds).
Allowable Subject Matter
Claims 4-6, 9, 13-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623